ICJ_016_AngloIranianOil_GBR_IRN_1952-02-11_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DE L’ANGLO-IRANIAN OIL Co.

(ROYAUME-UNI c. IRAN)
ORDONNANCE DU 11 FÉVRIER 1952

1952

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

ANGLO-IRANIAN
OIL Co. CASE

(UNITED KINGDOM wv. IRAN)
ORDER OF FEBRUARY 1ith, 1952
La présente ordonnance doit être citée comme suit :

«Affaire de l'Anglo-Iranian Oil Co., Ordonnance du
II février 1952: C.I. J. Recueil 1952, p. 13.»

This Order should be cited as follows :

“Anglo-Ivanian Oil Co. Case, Order of February arth, 1952:
I.C. J. Reports 1952, p. 13.”

 

Ne de vente: 80
Sales number

 

 

 
11 FÉVRIER 1952

ORDONNANCE

AFFAIRE DE L’ANGLO-IRANIAN OIL Co.
(ROYAUME-UNI c. IRAN)

ANGLO-IRANIAN OIL Co. CASE
(UNITED KINGDOM v. IRAN)

FEBRUARY xrith, 1952

 

ORDER
13

COUR INTERNATIONALE DE JUSTICE

1952
Le 11 février
Rôle général ANNÉE 1952

n° 16

11 février 1952

AFFAIRE
DE L’ANGLO-IRANIAN OIL Co.

(ROYAUME-UNI c. IRAN)

ORDONNANCE

Le Président de la Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,
vu l’article 62 du Règlement de la Cour,

vu la requête datée du 26 mai 1951, par laquelle le Gouvernement
du Royaume-Uni de Grande-Bretagne et d'Irlande du Nord a
introduit devant la Cour contre l’Empire de l’Iran une instance
relative à l’Anglo-Iranian Oil Company,

vu les ordonnances du 5 juillet, du 22 août et du 20 décembre
1051 fixant puis prorogeant les délais pour le dépôt du mémoire et
du contre-mémoire en ladite affaire et réservant la suite de la pro-
cédure ;

Considérant que, dans le délai fixé pour le dépôt du contre-
mémoire, le Gouvernement impérial de l’Iran a présenté une pièce
intitulée « Observations préliminaires : refus du Gouvernement impé-
nial de reconnaître la compétence de la Cour» ;

Considérant que, de ce fait, aux termes de l’article 62, para-
graphe 3, du Règlement, la procédure sur le fond est suspendue et

4
I4 ORDONN. DU II I 52 (ANGLO-IRANIAN OIL Co.)

que ledit article détermine la procédure à suivre pour l’examen de
l'exception préliminaire ainsi soulevée ;

Considérant que, bien que dans son mémoire l'agent du Gouver-
nement du Royaume-Uni ait paru indiquer par avance que, dans
l'éventualité qui vient de se présenter, il lui suffirait de répondre
oralement à une contestation de compétence, cette indication ne
paraît pas suffisante pour autoriser le Président de la Cour à se
départir de la procédure prescrite par l’article 62, paragraphe 3, du
Règlement ;

Fixe au 27 mars 1952 la date d'expiration du délai dans lequel le
Gouvernement du Royaume-Uni de Grande-Bretagne et d'Irlande
du Nord pourra déposer un exposé écrit contenant ses observations
et conclusions sur l'exception préliminaire soulevée par le Gouver-
nement impérial de l'Iran.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le onze février mil neuf cent cinquante-
deux, en trois exemplaires, dont l’un restera déposé aux archives de
la Cour et dont les autres seront transmis respectivement au Gouver-
nement du Royaume-Uni de Grande-Bretagne et d'Irlande du Nord
et au Gouvernement impérial de l'Iran.

Le Président de la Cour,
(Signé) BASDEVANT.

Le Greffier de la Cour,
(Signé) E. HAMBRO.
